Third District Court of Appeal
                               State of Florida

                      Opinion filed December 22, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-873
                       Lower Tribunal No. 20-13100
                          ________________


                              Wanda Mota,
                                  Appellant,

                                     vs.

                      Miami-Dade County, etc.,
                                  Appellee.



       An Appeal from the Circuit Court for Miami-Dade County, David C.
Miller, Judge.

     Wanda Mota, in proper person.

     Geraldine Bonzon-Keenan, Miami-Dade County Attorney, and Joni A.
Mosely, Assistant County Attorney, for appellee.


Before EMAS, GORDO and BOKOR, JJ.

     EMAS, J.
       Wanda Mota appeals the dismissal of her complaint for negligence

against Miami-Dade County, which was based upon her failure to either

timely obtain counsel, or to notify the court of her intent to represent herself,

following the withdrawal of her prior counsel. We reverse and remand

because there is nothing in the record evidencing that Mota was sent proper

notice of the hearing on her attorney’s motion to withdraw. Nor is there

anything in the record to refute Mota’s averment, made in the court below,

that she did not timely receive notice of that hearing. 1 Therefore, it was error

for the trial court to dismiss Mota’s complaint based upon Mota’s failure to

timely comply with the order granting the motion to withdraw. See Fla. R.

Jud. Admin. 2.505(f)(1); Saenz v. Pena, 754 So. 2d 826 (Fla. 3d DCA 2000)

(holding that where motion to withdraw is filed without notice to client, in

violation of the mandatory notice requirements of rule 2.060(j), 2 the court

should have granted the motion to set aside later-entered judgment against

the client); Agape Charter School, Inc. v. Summit Charter School, Inc., 254

So. 3d 1129, 1130 (Fla. 5th DCA 2018) (noting: “Florida Rule of Judicial

Administration 2.505(f)(1) contains a mandatory requirement that an


1
  We note the commendable concession by Miami-Dade County that there
is nothing in the record to refute Mota’s contention that she did not timely
receive notice of the hearing on her counsel’s motion to withdraw.
2
    Renumbered as Rule 2.505.

                                       2
attorney filing a motion to withdraw timely serve both the motion and the

notice of hearing on his or her client at the client’s known address” and that

this “‘notice requirement implicates due process concerns of notice and

opportunity to be heard; obviously, then, the notice and motion must be

timely and must afford the client an opportunity to respond’”) (quoting Garden

v. Garden, 834 So. 2d 190, 192 (Fla. 2d DCA 2002)).




                                      3